11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT


In re John William Spurlock,                  * Original Mandamus Proceeding

No. 11-13-00227-CR                             * August 8, 2013

                                              * Per Curiam Memorandum Opinion
                                                (Panel consists of: Wright, C.J.,
                                                McCall, J., and Willson, J.)

       This court has considered Relator’s petition for writ of mandamus and
concludes that the writ of mandamus should be dismissed for want of jurisdiction.
Therefore, in accordance with this court’s opinion, the petition for writ of mandamus
is dismissed.